J-S35036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    R.C. BOWMAN, INC.                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD C. BOWMAN, III                     :
    APPELLANT                                  :
                                               :   No. 798 MDA 2021

                  Appeal from the Order Entered May 21, 2021
     In the Court of Common Pleas of Clinton County Civil Division at No(s):
                                  1690-2019


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

DISSENTING STATEMENT BY KUNSELMAN, J.: FILED: JANUARY 14, 2022

        I respectfully depart from the Majority’s application of the law on a few

points, and, ultimately, I dissent because I would find the trial court acted

within its discretion when it held Bowman III in contempt.

        Regarding the law, I depart from the Majority’s interpretation of the

three-prong contempt analysis under Stahl v. Redcay, 897 A.2d 478, 489

(Pa. Super. 2006). As the Majority notes, Stahl provides in relevant part:

           To be punished for contempt, a party must not only have
           violated a court order, but that order must have been
           “definite, clear, and specific—leaving no doubt or
           uncertainty in the mind of the contemnor of the prohibited
           conduct.” Because the order forming the basis for civil
           contempt must be strictly construed, any ambiguities or
           omissions in the order must be construed in favor of the
           defendant. In such cases, a contradictory order or an order
           whose specific terms have not been violated will not serve
           as the basis for a finding of contempt. To sustain a finding
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35036-21


         of civil contempt, the complainant must prove certain
         distinct elements: (1) that the contemnor had notice of the
         specific order or decree which he is alleged to have
         disobeyed; (2) that the act constituting the contemnor's
         violation was volitional; and (3) that the contemnor acted
         with wrongful intent. A person may not be held in contempt
         of court for failing to obey an order that is too vague or
         that cannot be enforced.

Id. (emphasis added).

      Here, the Majority does not reach the three-prong analysis, because it

first determines that the language in the trial court’s order was not “definite,

clear, and specific.” See Majority Memorandum, at 11, n.7 (citing Stahl, 897

A.2d at 489.) In other words, the Majority imposes a threshold question to

the three-prong analysis; it first decides whether the trial court order was “too

vague” or was sufficiently “definite, clear, and specific.”     It concludes the

three-prong analysis does not apply here since it found the order was too

vague.

      By contrast, I view the question of whether the order was “too vague”

or “sufficiently specific” as part of the analysis regarding the contemnor’s state

of mind under the third prong. See Stahl, 897 A.2d at 489 (“[T]hat order

must have been “definite, clear, and specific – leaving no doubt or uncertainty

in the mind of the contemnor of the prohibited conduct.”) (citation omitted)

(emphasis added).

      Moreover, Stahl instructs that if there are ambiguities, they should be

construed in favor of the defendant. Id. Stahl does not instruct that the




                                      -2-
J-S35036-21



existence of an ambiguity renders contempt impossible. Therefore, I believe

the Majority terminates its contempt analysis prematurely.

        Even if I am mistaken in my interpretation of Stahl, I would still depart

from the Majority’s decision because I would find the trial court’s order here

was sufficiently “definite, clear, and specific.” The order provided: “Bowman

III may not contact [Penn State] for the purposes of soliciting business for

[his company.]” See Order, 12/04/20, at 2 (pagination provided).

        My plain reading of the order is informed by the dictionary definition of

“solicit.” “Solicit” is defined as: “to ask for (something, such as money or

help)    from    people,     companies,        etc.”   Merriam-Webster’s   Online

Dictionary, http://www.merriam-webster.com/dictionary/solicit (last visited

January 5, 2022). I recognize that the contact was initiated by Penn State,

not Bowman III. Still, I view Penn State’s contact merely as an invitation for

Bowman III to bid on a project – in other words, to solicit business from Penn

State – which was precisely what the trial court forbade.1             Therefore,

regardless of my disagreement with the Majority about the proper application

of Stahl, I would still reach the three-prong contempt analysis.

        Once there, I would conclude R.C. Bowman clearly satisfied the first and

second prongs regarding notice and volition. Less clear is whether Bowman

III acted with wrongful intent under the third prong. I see both sides. That
____________________________________________


1Because we have held, in a companion appeal, that Exhibit 11 is not a trade
secret, absent reversal by our Supreme Court, we note such solicitation will
not be improper going forward. See Bowman v. R.C. Bowman, Inc., 415
MDA 2012 at *19 (Pa. Super. 2022).

                                           -3-
J-S35036-21



Penn State initiated the contact is certainly a mitigating factor.    However,

while the contempt finding might have been a close call for the trial court,

given our standard of review, it should not be a close call for this Court.

      Our precedent holds that, “[e]ach court is the exclusive judge of

contempts against its process, and on appeal its actions will be reversed only

when a plain abuse of discretion occurs.” Stahl, 897 A.2d at 488-489 (citation

omitted). Thus, we must give deference to the trial court, as it attempts to

safeguard its process. Frankly, under these facts, reasonable minds could

differ as to whether Bowman III’s actions constituted contempt. As such, the

trial court would have operated within its discretion had it reached the

opposite conclusion or in reaching the one it did. Thus, the trial court did not

exercise its discretion “in a manner lacking reason.” Lachat v. Hinchcliffe,

769 A.2d 481, 487 (Pa. Super. 2001); see also Majority Memorandum, at 6,

n.3. In these circumstances, we cannot substitute our judgment for that of

the trial court.

      For these reasons, I must respectfully dissent.




                                     -4-